IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-50,772-03


EX PARTE MILTON WUZAEL MATHIS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 31,361-C IN THE 268TH DISTRICT COURT

FORT BEND COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure article 11.071.
	On September 7, 1999, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Mathis v. State, 67 S.W.3d
918 (Tex. Crim. App. 2002).  
	Applicant presented two allegations in his application.  In his first claim, applicant
asserted that his execution would violate the United States Supreme Court's opinion in
Atkins v. Virginia, 536 U.S. 304 (2002), holding that the Eighth Amendment prohibits the
execution of the mentally retarded.  In his second claim, applicant asserted that his
execution would violate his due process rights unless he was afforded a full and fair
hearing on his claim of mental retardation with access to the tools necessary to establish
his claim.  By written order dated April 19, 2005, this cause was remanded to the trial
court for consideration of applicant's claims.
	On remand, the trial court conducted a live hearing, after which it entered findings
of fact and conclusions of law recommending that relief be denied on applicant's claims. 
This Court has reviewed the record.  We adopt the trial judge's findings and conclusions. 
Based upon the trial court's findings and conclusions and our own review, the relief
sought is denied.
	IT IS SO ORDERED THIS THE 20TH DAY OF SEPTEMBER, 2006.

Do Not Publish